—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 31, 1997, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*590Pursuant to a “buy and bust” operation, an undercover officer bought $20 worth of crack cocaine from the defendant on two different occasions. The defendant’s contention that the trial court erred in refusing to instruct the jury on the agency defense is without merit. There was no reasonable view of the evidence to support the theory that the defendant was acting as an agent for the undercover officer (see, People v Herring, 83 NY2d 780; People v Tinner, 209 AD2d 457).
The sentence imposed was not excessive. Altman, J. P., Luciano, H. Miller and Smith, JJ., concur.